An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-339

                                 Filed: 20 October 2015

Wake County, No. 08 CRS 22984

STATE OF NORTH CAROLINA

              v.

ARRIE A. ARTIS


       Appeal by defendant from order entered 31 October 2014 by Judge James E.

Hardin, Jr. in Wake County Superior Court. Heard in the Court of Appeals 28

September 2015.


       Attorney General Roy Cooper, by Special Deputy Attorney General Joseph
       Finarelli, for the State.

       Russell J. Hollers III for defendant-appellant.


       INMAN, Judge.


       Defendant Arrie A. Artis (“defendant”) appeals from the trial court’s order

requiring him to enroll in satellite-based monitoring (“SBM”) for the remainder of his

natural life. We affirm the trial court’s order.

                                      Background

       On 19 May 2010, defendant entered a plea of guilty to second-degree rape,

second-degree sexual offense, and taking indecent liberties with a child. The trial
                                     STATE V. ARTIS

                                    Opinion of the Court



court sentenced defendant to imprisonment for a term of 73 to 97 months. In a

separate order, the trial court found that defendant was a recidivist and ordered him

to enroll in satellite-based monitoring for life.

      Thereafter, defendant was released from custody, and he enrolled in an SBM

program. On 31 October 2014, the superior court conducted a hearing regarding

defendant’s continued enrollment in SBM, due to an apparent error on the SBM order

entered by the sentencing court. The State acknowledged that defendant was not a

recidivist, but argued that defendant was convicted of an aggravated offense, and

therefore was still required to enroll in lifetime SBM.       The State labeled the

sentencing court’s finding a “scrivener’s error.” Defendant did not contest the State’s

position, but nonetheless objected to SBM based on “ongoing litigation about the

constitutionality of [SBM].” The superior court struck the sentencing court’s finding

that defendant was a recidivist, found that the offense was an aggravated offense,

and ordered defendant to enroll in SBM for the remainder of his natural life.

Defendant appeals.

      Defendant contends that he has already been punished for his conduct by

enrolling in SBM pursuant to the sentencing court’s void order.        Thus, his sole

argument on appeal is that the trial court’s modification constitutes a second

punishment for the same conduct, and therefore violates the Double Jeopardy Clause

of the U.S. Constitution and the Law of the Land Clause of the North Carolina



                                           -2-
                                   STATE V. ARTIS

                                  Opinion of the Court



Constitution.   Defendant acknowledges that our Supreme Court has held satellite-

based monitoring is not a criminal punishment. See State v. Bowditch, 364 N.C. 335,

352, 700 S.E.2d 1, 13 (2010) (holding that the SBM program is a civil regulatory

scheme and therefore does not violate the Ex Post Facto Clauses of the state or federal

constitution). He nonetheless requests that this Court re-examine the holding in

Bowditch and declare that SBM is a criminal punishment.

      As defendant plainly acknowledges, we are bound by Bowditch. “[The Court of

Appeals] has no authority to overrule decisions of [the] Supreme Court and [has] the

responsibility to follow those decisions until otherwise ordered by the Supreme

Court.”   Dunn v. Pate, 334 N.C. 115, 118, 431 S.E.2d 178, 180 (1993) (internal

quotation marks omitted).       Additionally, this Court has specifically rejected

defendant’s double jeopardy claim. See State v. Anderson, 198 N.C. App. 201, 204-05,

679 S.E.2d 165, 167 (2009) (holding that SBM does not constitute a violation of a

defendant’s right to be free from double jeopardy because it is not a punishment),

disc. review denied, 364 N.C. 436, 702 S.E.2d 491 (2010). We are likewise bound by

our decision in Anderson. See In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30,

37 (1989) (“Where a panel of the Court of Appeals has decided the same issue, albeit

in a different case, a subsequent panel of the same court is bound by that precedent,

unless it has been overturned by a higher court.”).

                                    Conclusion



                                         -3-
                                   STATE V. ARTIS

                                 Opinion of the Court



       Defendant has raised no other issues for review, and we are bound by both our

own decision and our Supreme Court’s decision. We therefore affirm the order of the

trial court.



       AFFIRMED.

       Judges STROUD and DAVIS concur.

       Report per Rule 30(e).




                                        -4-